DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 12/493,391, filed on 06/29/2009.

Terminal Disclaimer
The terminal disclaimer filed on 11/12/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10983631 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The terminal disclaimer filed on 11/12/21 overcomes the double patenting rejection and the prior arts fail to teach a touch panel comprising:  a plurality of first connecting electrodes which connect to each of the first individual electrodes in a first direction; a plurality of second individual electrodes arranged in a matrix; a plurality of second connecting electrodes which connect to each of the second individual in a second direction different from the first direction on the layer of the substrate; and an insulating layer on the layer of the substrate formed between each of the first connecting electrodes and the second connecting electrodes, wherein an area of each of the first individual electrodes is smaller than an area of each of the second individual electrodes, and the number of the first individual electrodes arranged in the second direction is smaller than the number of the second individual electrodes arranged in the first direction as claimed in Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 










/VIJAY SHANKAR/Primary Examiner, Art Unit 2622